 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PATRICK HALL and CARLOS CANTU,                    Case No. 1:19-cv-00565-NONE-BAM
12                      Plaintiffs,                    ORDER RE JOINT STIPULATION TO
                                                       CONTINUE TRIAL AND RELATED
13          v.                                         DATES
14    KRAFT HEINZ FOOD COMPANY                         (Doc. No. 18)
     (LLC), et al.,
15
                        Defendants.
16

17
            Pursuant to the parties’ stipulation filed on April 1, 2020, and good cause appearing, the
18
     request to modify the Scheduling Order is HEREBY GRANTED. Fed. R. Civ. P. 16(b). The
19
     deadlines are modified as follows:
20
                 •   Discovery Cutoff                                    June 9, 2020
21
                 •   Expert Disclosure                                   June 23, 2020
22
                 •   Supplemental Expert Disclosure                      July 21, 2020
23
                 •   Expert Discovery Cutoff                             August 25, 2020
24
                 •   Pretrial Motion Filing Deadline                     September 15, 2020
25
                 •   Pretrial Conference                                 December 1, 2020
26                                                                       9:00 AM
                                                                         Courtroom 4 (NONE)
27

28   ///
                                                       1
 1          In addition to the foregoing, the trial currently scheduled for November 9, 2020, is

 2   CONTINUED to February 2, 2021, at 8:30 AM in Courtroom 4 (NONE). The parties are

 3   cautioned that further modifications of the Scheduling Order will not be granted absent a

 4   demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the

 5   inability to comply with court orders in light of the COVID-19 pandemic. Any such future

 6   difficulties should be explained.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 2, 2020                             /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
